Order filed, January 31, 2014.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-14-00096-CV
                                 ____________

             VERSATILE MARINE SERVICES, INC., Appellant

                                         V.

    GULF COAST MARINE ASSOCIATES, INC. A/K/A GULF COAST
             MARINE & ASSOCIATES, INC., Appellee


                    On Appeal from the 58th District Court
                          Jefferson County, Texas
                      Trial Court Cause No. A-194,269


                                     ORDER

      The reporter’s record in this case was due January 23, 2014. See Tex. R.
App. P. 35.1. The court has not received a request to extend time for filing the
record. The record has not been filed with the court. Because the reporter’s record
has not been filed timely, we issue the following order.

      We order Anita Seegers, the official court reporter, to file the record in this
appeal within 30 days of the date of this order.

                                  PER CURIAM